IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                 : NO. 927
                                       :
APPOINTMENT TO CONTINUING              : SUPREME COURT RULES DOCKET
JUDICIAL EDUCATION BOARD OF            :
JUDGES                                 :


                                     ORDER

PER CURIAM

         AND NOW, this 6th day of December, 2022, the Honorable Shawn C. Wagner,

Adams County, is hereby appointed as a member of the Continuing Judicial Education

Board of Judges for a term of three years, commencing December 31, 2022.